TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00563-CV



                          Cheryl Rogers and Don Rogers, Appellants

                                                 v.

                      City of Austin and Delta Air Lines, Inc., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
         NO. D-1-GN-09-001135, HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Cheryl Rogers and Don Rogers filed their notice of appeal in September

2011 from a summary judgment order. Appellants then filed a motion to abate the appeal with this

Court, stating that the order was not a final appealable order and that other claims remained. We

granted their motion to abate on October 18, 2011 and gave them 60 days to take action to cure the

jurisdictional defect and to pay for and request a supplemental clerk’s record containing a signed

order of severance or an order otherwise disposing of the remaining claims. Tex. R. App. P. 27.2.

               On March 28, 2012, the Clerk of this Court sent notice to appellants that the

supplemental record was due in this Court on December 19, 2011, and was overdue, and requested

appellants to make arrangements for the supplemental record and to submit a status report

regarding this appeal by April 9, 2012. The Clerk also notified appellants that the failure to do so

would result in dismissal for want of prosecution. See Tex. R. App. P. 42.3. To date, appellants
have not responded to this Court’s notice. Accordingly, we reinstate the appeal and dismiss it for

want of prosecution.



                                     __________________________________________

                                     Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed for Want of Prosecution

Filed: May 16, 2012




                                                2